Citation Nr: 1303416	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to September 1958.  This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was previously remanded by the Board in June 2012 for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's tinnitus is etiologically related to his military service.

2.  The preponderance of the evidence shows that the Veteran's hearing loss is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2012).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to hearing loss, VA has specifically defined what is meant by a 'disability' for the purpose of service connection.  38 C.F.R. § 3.385 (2012).  '[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.' See id.

The Veteran served on active duty from November 1954 to September 1958 in the Army.  He claims that he has bilateral hearing loss and tinnitus as a result of acoustic trauma in service.  He asserts that in service, he was exposed to loud noises during World War II and the Korean War eras as a seaman and as an infantryman.  He was exposed to the loud noise of all the infantry weapons including rocket launchers, rifles, and machine guns.

The Board notes that the Veteran's service treatment records are not available for review.  An October 2009 Formal Finding on the Unavailability of Service Records outline the steps that were taken to attempt to locate the missing records.  An October 2009 reply from the National Personnel Records Center (NPRC) indicates that these records were believed to have been destroyed in a 1973 fire at the St. Louis facility.  Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In light of these missing service treatment records, the Board finds the Veteran's lay statements regarding exposure to loud noise from rockets and machine guns to be credible and, therefore, acoustic trauma is conceded in this case.

Post-service, a September 2009 VA treatment record reflects that the Veteran was seen for an audiometric evaluation.  At that time, the Veteran reported a history of noise exposure including four years as a rifleman.  He also reported experiencing continuous tinnitus.  Audiological testing was performed, and the examiner recorded a diagnosis of bilateral mild to profound sensorineural hearing loss.

The Veteran was provided with a VA examination relating to his claims in July 2012.  Audiological testing was performed, and the examiner recorded a diagnosis of right and left ear sensorineural hearing loss.  A diagnosis of tinnitus was also recorded.  The examiner opined that due to the facts that there is no evidence as to the Veteran's hearing sensitivity at separation from the military service and he describes significant military noise exposure to have been the start of his hearing loss, it is at least as likely as not the Veteran's hearing loss is due to or a result of military noise exposure and may have worsened as a civilian.  The examiner also found that the Veteran reported significant military noise exposure as a rifleman to have started his tinnitus; therefore, tinnitus is at least as likely as not the result of military noise exposure.  The examiner noted that the Veteran reported four years as a rifleman in the military without hearing protection.  As a civilian, he worked in construction from 1954-1988 without hearing protection.

The Board acknowledges that because the Veteran's average pure tone thresholds exceeded 40 decibels at 1000 to 4000 hertz bilaterally on examination in September 2009 and July 2012, he clearly has a current hearing loss disability as defined in 38 C.F.R. § 3.385.  

In light of the above conceded acoustic trauma in service, as well as the July 2012 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus had their onset in service or due to military noise exposure, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  While the Board acknowledges that the Veteran admits to significant post-service noise exposure, which was also noted by the July 2012 VA examiner, and although several years passed between the Veteran's service and the first record of complaint, in light of the uncontradicted opinion of the July 2012 VA examiner linking the Veteran's bilateral hearing loss and tinnitus disabilities to service, the Board finds that the evidence is at least in relative equipoise and, therefore, the Board has resolved doubt in favor of the Veteran.

In sum, having resolved doubt in favor of the Veteran, the Board will grant the Veteran's claims for service connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


